Citation Nr: 0124137	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  94-46 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, currently rated as 30 
percent disabling, to include the issue of whether a rating 
in excess of 20 percent was warranted prior to November 1992.  

5.  Entitlement to an increased rating for a muscle injury of 
the right thigh, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for a muscle injury of 
the left thigh, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability, due to service connected 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to July 1954 and from September 1955 to July 1957.  
Thereafter, he has had numerous periods of active duty for 
training and inactive duty training.  

The claim regarding service connection for a low back 
disability arose from a February 1990 rating action.  The 
remaining issues on appeal arose from a September 1994 rating 
action.  They were all perfected for appeal in December 1994.  
Regarding the increased rating claims, it is observed that in 
the rating action appealed, the veteran's cervical spine 
disability was evaluated at that time as 20 percent 
disabling.  His thigh muscle disabilities were evaluated as 
noncompensably disabling.  In a June 1996 rating action, 
after the veteran testified before a hearing officer at the 
RO, and a review of the evidence was accomplished, the 
veteran's neck disability evaluation was increased to 30 
percent, and each thigh muscle disability was increased to 10 
percent.  These increased ratings were made effective from 
November 1992.  In due course, the veteran's case was 
forwarded to the Board of Veterans' Appeals (Board), in 
Washington, DC, and in July 1999, the Board remanded the 
veteran's appeal for additional development.  The case has 
since been returned to the Board.  

In the final decision below, the Board will address the 
veteran's claim for service connection for a left ankle 
disability, and his claims for increased ratings for his 
cervical spine disability, and his left and right thigh 
muscle disabilities.  The claims for service connection for 
pulmonary and low back disabilities and the claim for TDIU 
benefits will be discussed in the Remand portion of this 
decision.   


FINDINGS OF FACT

1.  The veteran clearly and unmistakably fractured his left 
ankle prior to any period of military service. 

2.  The information and evidence of record does not establish 
that the veteran suffered from the residuals of a left ankle 
fracture in active service, or in a period of active duty for 
training or inactive duty training.  

3.  The residuals of a left ankle fracture have not been 
associated by competent medical evidence with service.  

4.  Prior to November 1992, it was not shown that the 
veteran's cervical spine disability was productive of severe 
limitation of motion or of more than moderate impairment due 
to intervertebral disc syndrome.  

5.  After November 1992, the veteran's cervical spine 
disability is shown to be productive of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  

6.  The veteran's right thigh muscle injury is not shown to 
be productive of more than moderate impairment.  

7.  The veteran's left thigh muscle injury is not shown to be 
productive of more than moderate impairment.  

CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a rating in excess of 20 percent prior 
to November 1992, for the veteran's cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 
5290, 5293 (2000).

3.  The criteria for an increased 40 percent rating for the 
veteran's cervical spine disability, after November 1992, 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 
5290, 5293 (2000).

4.  The criteria for an increased rating for a muscle injury 
of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Code 5314 
(2000).

5.  The criteria for an increased rating for a muscle injury 
of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Code 5314 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in this case essentially contends that his 
service-connected disabilities have rendered him totally 
unemployable.  He also maintains that his cervical spine 
disability and bilateral thigh disabilities are more severely 
disabling than reflected by his current ratings.  Regarding 
the veteran's claim for service connection for a pulmonary 
disorder, it appears to be his contention that he developed 
this disability either as a consequence of exposure to 
asbestos in service, or as a result of pneumonia he believes 
he had while on a period of active duty for training.  The 
veteran appears to link the onset of his low back disability 
to an injury he sustained when he fell down some stairs 
during a period of military training in 1983.  He has argued 
that the left ankle fracture he sustained in adolescence 
prior to service, has been in some way made worse by the 
cumulative effect of the rigors of his active duty and during 
the subsequent periods of training he experienced in the 
National Guard and Reserves.  

As mentioned in the Introduction, the claims regarding a 
pulmonary disorder, and a low back disability will be 
discussed in the Remand portion of this decision, together 
with the claim for TDIU benefits.  The claim regarding a left 
ankle disability and the claims for increased ratings will be 
discussed below.  

Before addressing the veteran's claims concerning his left 
ankle and his thigh muscle disabilities, the Board notes as 
an initial matter that during the pendency of this appeal, 
the Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), and it 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not prejudiced by its 
consideration of his claims for increased ratings and service 
connection for a left ankle disability under these rules 
insofar as VA has already met all notice and duty to assist 
obligations to the veteran that they set forth.  In essence, 
the veteran in this case has been notified as to the law and 
regulations governing entitlement to service connection and 
the criteria by which his neck and thigh disabilities have 
been evaluated.  Further, by the November 1994 statement of 
the case, he has been advised of the evidence which would 
substantiate these claims and through that document, together 
with the supplemental statements of the case issued in June 
1996, January 1998, October 1998, and April 2001, the veteran 
has also been advised of the evidence which has been 
considered in connection with his appeal.  Moreover, it 
appears that the RO has obtained the veteran's service 
medical records, as well as those records that appear to be 
relevant to the veteran's claims to be addressed below.  In 
addition, the veteran's thigh muscle disabilities have been 
examined for VA purposes in connection with his claim, and as 
will be subsequently explained, the information and evidence 
of record does not establish that the veteran suffered from a 
left ankle disability at any time during service, so that a 
medical examination or opinion regarding that disability is 
not necessary in this case.  Under these circumstances, it 
may be concluded that VA's obligation to obtain any other 
records or undertake additional development regarding these 
matters has been satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding these aspects of his appeal without first affording 
the RO an opportunity to consider the claims anew in light of 
the VCAA and its implementing regulations, or without first 
affording the veteran opportunity to respond to the new 
regulatory language.  A remand for the RO to consider this 
law or to have the veteran respond to the new legal criteria 
would serve no useful purpose, but would only delay 
resolution of the veteran's claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

a. Left Ankle

Turning to the merits of the veteran's claim for service 
connection for a left ankle disability, applicable criteria 
provide that service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A preexisting disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. 
§ 3.306(a).

Furthermore, for purposes of adjudicating a claim of 
entitlement to service connection, claimants are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior thereto.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  In this regard, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof) and, when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(b).  See Akins 
v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

The evidence concerning the veteran's left ankle shows that 
as he contended, when he was examined in August 1952 shortly 
before his entrance onto active duty, it was noted he had 
fractured that ankle in 1949.  (He was born in 1933.)  There 
was, however, no limitation of motion or deformity of the 
ankle and it was not considered to be a disqualifying 
condition.  Thereafter, the veteran's active duty service 
medical records show no complaints or findings related to the 
left ankle, and indeed, it was not until an August 1988 
annual examination conducted in connection with the veteran's 
military reserve service that any complaints were noted in 
medical records.  At that time, it was recorded that there 
was swelling of the left ankle, which, it was also noted, was 
not being treated at the time.  

Subsequent evidence includes private medical records dated in 
December 1991 that show that the veteran's complaints at that 
time included foot pain, which he attributed to his pre-
service injury.  The veteran's treating physician observed 
that the veteran had a pronated left foot, and "some 
arthritis on the film with plain old valgus type foot."  The 
veteran was then provided an air splint and told to return in 
2 to 3 weeks if it was not better.  Thereafter, private 
records dated in October 1992 reflect that the veteran was 
seen with complaints of pain over the left forefoot in the 
area of a Morton's neuroma.  The veteran was also noted to 
have an arthritic ankle which was characterized as about the 
same, and it was commented that the veteran needed a shoe 
with better arch and ankle support.  

The last relevant medical record that addresses itself to the 
veteran's left ankle is the report of a general medical 
examination of the veteran conducted in February 1994, for VA 
purposes.  At that time, it was noted that the veteran 
complained that his ankle was painful if he went beyond 
normal walking, and the examiner noted that the left ankle 
was enlarged over the medial malleolus, with restriction of 
dorsiflexion and plantar flexion.  The veteran's gait and 
posture, however, were characterized as normal, and the 
pertinent diagnosis was mildly severe, post traumatic 
arthritis of the left ankle.  

As is clear from the foregoing, there is essentially no 
medical evidence of record supporting the veteran's 
contention that the ankle fracture he sustained prior to his 
enlistment in 1952 was aggravated in any way by his military 
service.  His active duty service medical records from the 
1950's are silent as to any complaints of ankle problems, and 
it was not until a routine annual physical examination 
performed in connection with the veteran's reserve service in 
the 1980's that any ankle impairment was found.  While this 
may support the veteran's contention that the fitness of his 
left ankle deteriorated over the years, it in no way suggests 
that this deterioration was related to the veteran's military 
service.  Indeed, other than this annual examination report, 
there is no record from any period of active duty for 
training or inactive duty for training reflecting any ankle 
complaints.  

Under the circumstances described above, while there is clear 
and unmistakable evidence that the veteran fractured his left 
ankle prior to service, there is no credible evidence that he 
experienced any left ankle impairment during any period of 
service, and there is no basis for linking the veteran's 
current left ankle disability to service.  The absence of 
this link, or any evidence that the veteran sustained an 
ankle injury in service, makes it unnecessary to obtain a 
medical opinion regarding the etiology of the veteran's 
current disability, and permits the Board to enter its 
present conclusion that the preponderance of the evidence is 
against his claim.  Accordingly, service connection for a 
left ankle disability is not warranted and the appeal in this 
regard must be denied. 


b.  Cervical Spine Disability

A review of the record reflects that the veteran was 
initially awarded service connection for a cervical spine 
disability in an April 1988 rating action, after it was 
concluded that a pre-service disability had been aggravated 
during a period of active duty for training.  At that time, 
the disability was characterized as "moderate limitation of 
motion of cervical spine with evidence of radiculopathy 
secondary to traumatic arthritis and disc space narrowing."  
It was assigned a 20 percent disability evaluation effective 
from February 1987.  

The veteran's present claim arises from a statement he 
submitted in August 1991, which was interpreted as a request 
for an increased rating for his neck disability.  As 
mentioned in the Introduction to this decision, the veteran 
was eventually awarded an increased 30 percent evaluation for 
his neck impairment, effective from November 1992.  
Accordingly, it will be necessary to determine whether a 
rating in excess of 20 percent was warranted prior to 
November 1992, and whether a rating in excess of 30 percent 
is warranted from November 1992.  

As it happens, the earliest records reflecting relevant 
findings describing neck impairment during the appeal period, 
are dated in December 1991.  Private medical records dated at 
that time reflect that the veteran mentioned that he had neck 
pain, and the physician treating the veteran indicated that 
the veteran had "severe degenerative arthritis of his C-
spine with interspace narrowing and foraminal encroachment."  
This physician also noted, however, that the veteran was 
intact upon neurologic examination.  Medications were 
provided to relieve the veteran's symptoms.  

VA outpatient treatment documents dated in February 1993, 
show that the veteran complained of progressively worsening 
neck pain that radiated to down his right arm.  X-rays 
revealed evidence of cervical spondylosis and disc interspace 
narrowing.  Later that month, the veteran apparently began 
physical therapy for his neck, that included home vertical 
traction.  At that time, it was noted that the veteran had 
decreased range of motion of the neck with muscle guarding.  
Records dated the following month, (March 1993) revealed that 
the veteran held his head in a neutral position, and that his 
motor strength was 5/5.  Deep tendon reflexes in both upper 
extremities were reduced, however, and there was tenderness 
in the supraclavicular fossa.  Home traction and physical 
therapy was continued.  

In February 1994, the veteran underwent a general medical 
examination for VA purposes.  The report from this 
examination revealed that the veteran complained of 
progressively worsening right sided neck pain that radiated 
into the shoulder and down to the elbow.  The veteran 
indicated that his pain was aggravated while extending his 
neck to shave, and looking over his shoulder while driving.  
Range of motion of the neck was described as decreased and 
neck right rotation and extension both produced pain in the 
right posterior neck.  Actual range of motion was described 
as to 30 degrees right rotation, to 45 degrees on left 
rotation, to 30 degrees on forward flexion, and to 20 degrees 
on backward extension.  Lateral flexion was to 45 degrees.  
X-rays of the cervical spine were interpreted as showing 
spondylosis with "marked narrowing of C5-6, C6-7 disc 
interspaces."  The diagnosis was moderately severe cervical 
degenerative disk disease with possible fibromyalgia.  May 
1994 VA records reflect that the veteran complained that 
driving to his medical appointments was causing increased 
pain to his neck and defeating the purpose of his treatment.  

In October 1994 treatment records, it was noted that the 
veteran's complaints included neck and shoulder pain, with 
paresthesia, although it was noted that the pain decreased 
somewhat after traction.  The examiner also recorded 
decreased flexion, extension and rotation, with slightly 
decreased muscular strength in the right arm.  After this 
review, the veteran was advised to continue cervical 
traction, and he was apparently provided a soft collar for 
his neck.  

VA August 1995 records show that the veteran reported a 
recurrence of a tingling sensation and increased elbow pain 
with heavy lifting and increased activity.  It was also noted 
that cervical traction improved the pain for about an hour.  
Motor strength was characterized as 5-/5 on right upper 
extremity abduction and flexion, and reflexes were 
characterized as 1/4 on the right throughout.  VA records dated 
in September 1995 show that the paravertebral neck muscles 
were tender, and that there was decreased range of motion in 
all directions.  November 1995 records show that the veteran 
was seen with complaints of neck pain.  

VA treatment records dated in January 1996 show that the 
veteran complained of pain and numbness in his right neck, 
shoulder, arm and hand that produced a strong tingling 
sensation.  May 1996 records reflect ongoing complaints of 
discomfort that included a burning sensation in the right 
shoulder and arm with a shocking effect into the forearm and 
hand.  The discomfort was noted again in March 1997 records.  

In September 1999, the veteran was examined for VA purposes.  
The report from this examination revealed that the veteran 
complained of pain, which was constant, weakness, stiffness, 
fatigability and lack of endurance.  He also reported that he 
wore a neck brace when driving, but did not have it with him 
at the time of the examination.  The examiner indicated that 
there was slight evidence of painful motion, spasm, weakness 
and tenderness in the neck, and although the veteran was not 
described as having postural abnormalities, he was noted to 
turn his body, rather than his neck.  Musculature of the neck 
was characterized as good, and reflexes were described as 
hypoactive and equal.  Range of motion studies of the 
cervical spine revealed that flexion to the right was to 34 
degrees, flexion to the left was to 32 degrees, and that 
forward flexion was to 24 degrees.  Backward extension was to 
18 degrees.  The diagnosis was degenerative joint disease of 
the cervical spine with loss of function due to pain.  

The evidence regarding this aspect of the veteran's appeal 
also includes the testimony the veteran provided at a hearing 
conducted at the RO in February 1995.  At that hearing, the 
veteran stated that he used his home traction device 4 to 5 
times per week.  It was also noted that the veteran was 
wearing a soft collar neck brace at the hearing, and he 
described experiencing pain when he turned his neck, as for 
instance when driving or shaving.  The pain also interfered 
with his sleeping, and the veteran described difficulty 
lifting heavy objects.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

The veteran's neck disability has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 5010-5290, which is 
essentially a rating for arthritis based on limitation of 
motion.  Diagnostic Code 5010 is the diagnostic code for 
rating arthritis due to trauma, which the instructions 
provide is to be rated as degenerative arthritis.  
Degenerative arthritis is evaluated under Diagnostic Code 
5003, and essentially calls for a rating under the 
appropriate diagnostic code for limitation of motion of the 
specific joint involved.  Diagnostic Code 5290 provides for 
evaluating limitation of motion of the cervical spine.  A 10 
percent evaluation is assigned for slight limitation of 
motion.  A 20 percent evaluation is assigned for moderate 
limitation of motion, and a 30 percent evaluation, the 
highest rating under this code is assigned for severe 
limitation of motion.  

The evidence during the appeal period prior to November 1992 
essentially only reflects the veteran's complaints of neck 
pain.  They do not reflect impairment from limitation of 
motion and cannot be read to show more than moderate 
limitation of motion of the cervical spine.  As such, there 
is no basis for assigning an evaluation in excess of 20 
percent for this disability under Diagnostic Code 5290 prior 
to this time.  Likewise, since the veteran has already been 
assigned the highest rating under this code (30 percent), 
effective from November 1992, it is obviously not possible to 
assign a greater schedular evaluation under this code after 
that date.  

Although a higher disability evaluation is not warranted 
under the provisions of Diagnostic Code 5290, since the 
disability for which service connection was originally 
established also contemplated cervical spine disc disability, 
it is also appropriate to consider the provisions of 
Diagnostic Code 5293, for intervertebral disc syndrome.  
Because Diagnostic Code 5293 also contemplates impairment due 
to limitation of motion, however, it would be inappropriate 
to assign a separate rating for the veteran's cervical spine 
disability under Code 5290, in addition to a rating under 
Code 5293, since that would amount to evaluating the same 
manifestation under separate diagnoses, a practice to be 
avoided.  See 38 C.F.R. § 4.14.  Rather, if the evidence were 
to show that Diagnostic Code 5293 better reflected the extent 
of the veteran's disability, and that code produced a higher 
rating, the veteran should be assigned that higher rating 
under that particular code.  See VAOPGCPREC 36-97 (Dec. 12, 
1997).  

Diagnostic Code 5293 provides for a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, little intermittent relief.  A 40 percent 
evaluation is assigned for severe disc syndrome with 
recurring attacks, with intermittent relief.  Moderate 
intervertebral disc syndrome with a recurring attacks is 
assigned a 20 percent evaluation.  

The evidence in this case does not show that the veteran had 
more than moderate intervertebral disc syndrome prior to 
November 1992, and in this regard it is observed that the 
veteran's own private physician specifically noted in 
December 1991 that the veteran was intact upon neurologic 
examination.  As such, it must be concluded that even with 
consideration given to the provisions of Diagnostic Code 
5293, an evaluation in excess of 20 percent for the veteran's 
cervical spine disability was not warranted prior to November 
1992.  

The evidence dated since November 1992, however, shows that 
the veteran has been fairly consistent with respect to his 
complaints of radiating pain, as well as with respect to 
complaints of numbness, tingling and paresthesia down the 
right arm.  Records dated in 1993 and 1995, show that deep 
tendon reflexes were reduced and in 1999, slight evidence of 
muscle spasm was noted.  In the Board's view, this 
satisfactorily demonstrates that during the appeal period 
after November 1992, the veteran's cervical spine disability 
may be considered to be productive of severe intervertebral 
disc syndrome, and that an increased 40 percent rating for 
this disability is warranted.  Because the evidence does not 
show what may be considered persistent symptoms compatible 
with sciatic neuropathy, or neurologic findings appropriate 
to the cite of diseases disc, similar to absent ankle jerk, 
with little intermittent relief, an evaluation in excess of 
40 percent for the veteran's cervical spine disability is not 
warranted.   

In evaluating the veteran's neck disability, the Board must 
also consider the provisions 38 C.F.R. §§ 4.40, 4.45, as they 
relate to pain and any resulting functional impairment due to 
pain (including during flare-ups, as discussed in DeLuca v. 
Brown, supra).  In this regard, it must be acknowledged that 
the veteran has consistently complained of neck pain during 
the course of his appeal period.  At the same time, however, 
it also must be noted that the criteria under which the Board 
has evaluated the veteran's disability contemplates pain.  
Further, when examined for VA purposes in September 1999, the 
examiner remarked that there was only "slight" evidence of 
painful motion, and weakness.  In view of this, the Board 
finds that the 40 percent rating assigned by this decision 
contemplates the veteran's complaints of pain and compensates 
him for it. 


c.  Thigh Muscle Disabilities

Service connection for left and right thigh muscle 
disabilities was granted by a December 1992 Board decision.  
In that decision, the Board found that the veteran sustained 
a muscle strain injury to both thighs during a period of 
active duty for training in May 1989.  The Board also noted 
the report of an examination conducted for VA purposes in 
March 1992 that showed that the veteran's service injury 
caused subsequent interference with the veteran's private 
employment, and that certain motions caused pain and 
tenderness.  In the January 1993 rating action that put into 
effect the Board's decision, a noncompensable disability 
evaluation was assigned from November 1989.   

The veteran's present appeal arose out of a March 1993 
statement in which the veteran sought to establish an 
increased rating for his thigh muscle disability.  As 
indicated in the Introduction to this decision, the 
evaluation assigned for each thigh impairment was increased 
to 10 percent in a June 1996 rating action.  These ratings 
were made effective from November 1992.  

The medical evidence in this case does not reveal much in the 
way of complaints from the veteran regarding his thighs.  VA 
outpatient records dated in June and August 1997, however, do 
show that the veteran complained of thigh pain after walking 
uphill or for 2 or 3 blocks, and September 1997 records 
reflect that the veteran mentioned that he experienced thigh 
muscle cramping.  

In September 1999, the veteran was examined for VA purposes.  
This revealed that the veteran complained that his legs 
bothered him, especially after walking up a 45-degree 
incline.  In examining the veteran, it was noted that the 
affected muscles were the rectus femoris and the vastus 
intermedius, bilaterally, but that there was no wound, scars, 
adhesions, or tendon or bone damage.  Strength was described 
as "excellent" with no muscle herniation felt.  Similarly, 
it was noted that no joints were affected, and no loss of 
muscle function could be detected by the examiner.  The 
diagnosis was "Rectus femoris and vastus intermedius 
bilateral with no loss of function due to pain."  The 
examiner also added the following comment:

The disability of his thigh muscles, limited to 
walking up an incline, is 45 degrees or more.  His 
muscle strength is good.  His muscle pain, I am 
unable to measure.  There is no muscle wasting at 
all.  His anterior thigh muscles are quite well 
developed. . . .

Additional evidence includes the transcript of a hearing 
conducted at the RO in February 1995.  At that time, the 
veteran described himself as being unable to bear any 
pressure on his thighs, and that walking, particularly on 
inclines, and running was productive of pain.  

The veteran's left and right thigh muscle disabilities have 
each been evaluated under the provisions of Diagnostic Code 
5314, for impairment to muscle group XIV, the function of 
which is the extension of the knee; simultaneous flexion of 
the hip and flexion of the knee; tension of fascia lata and 
iliotibial band, acting with muscle group XVII in postural 
support of body; and acting with hamstrings in synchronizing 
hip and knee.  Under this code, slight impairment is assigned 
a noncompensable evaluation.  Moderate impairment is assigned 
a 10 percent evaluation.  Moderately severe impairment is 
assigned a 30 percent evaluation and severe impairment is 
assigned a 40 percent evaluation, the highest rating under 
this code.  

As indicated above, the veteran apparently experiences thigh 
muscle area pain and cramping with exertion, but when 
examined for VA purposes, there was observed to be no wound, 
scars, adhesions, or tendon or bone damage.  No joints were 
apparently affected, no loss of muscle function could be 
detected, and muscle strength was apparently considered to be 
excellent, with no thigh muscle herniation.  Under these 
circumstances, it cannot be concluded that the evidence shows 
the presence of more than moderate disability in either 
thigh.  Accordingly, an evaluation in excess of 10 percent 
for the veteran's left and right thigh disabilities is not 
warranted.  


D.  Extra-schedular Consideration

In reaching the foregoing decisions regarding the evaluation 
of the veteran's cervical spine and thigh disabilities, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), which provides for 
extra-schedular evaluations for exceptional cases.  Here, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards, so as 
to require this type of evaluation.  See 38 C.F.R. § 3.321.  
The current evidence of record does not demonstrate, nor has 
it been contended, that the veteran's neck and thigh muscle 
disabilities have resulted in frequent periods of 
hospitalization.  Moreover, while it is the veteran's 
contention that his service connected disabilities have 
rendered him unemployable, it bears emphasis that the adverse 
effect on employment caused by these disabilities is 
acknowledged, and that the schedular rating criteria are 
designed to take such factors into account.  (The veteran's 
unemployability claim is discussed in the Remand below.)  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.




ORDER

Service connection for a left ankle disability is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, an increased 40 percent rating for 
traumatic arthritis of the cervical spine, after November 
1992 is granted.  

Entitlement to a rating in excess of 20 percent for cervical 
spine arthritis prior to November 1992 is denied.  

Entitlement to an increased rating for a right thigh muscle 
injury is denied.  

Entitlement to an increased rating for a left thigh muscle 
injury is denied.  


REMAND

With respect to a pulmonary disorder, a review of the record 
shows that chest X-rays that were apparently taken in 
connection with a National Guard physical examination at a 
private hospital in 1981 revealed pleural thickening and that 
the question was raised as to whether the veteran had 
obstructive pulmonary disease.  Thereafter, the record 
reflects that chest X-rays taken in connection with the 
veteran's entrance onto a period of active duty for training 
in February 1982, showed several small densities along the 
periphery of the right chest.  Follow-up tests accomplished 
the next month, however, revealed that these densities were 
apparently considered to be benign granulomas, requiring no 
further evaluation.  

In June 1983, the veteran underwent another evaluation, which 
apparently occurred while he was on a period of active duty 
for training.  This revealed the presence of rales in the 
base of the left lung; the veteran complained of a cough.  It 
was also noted that the veteran was a cigarette smoker, 
suggesting that these findings were considered to be in some 
way related to the veteran's smoking. 

An examination conducted in May 1984, evidently accomplished 
in connection with another of the veteran's periods of active 
duty for training, included a pulmonary function test.  It 
was not made clear in this record, why it was considered 
necessary to include this test, nor were the results 
interpreted in a precise fashion.  Nevertheless, it appears, 
however, that in one test, the veteran's performance was only 
84 percent of that which would have been otherwise predicted.  

The earliest records reflecting any actual subjective 
complaints by the veteran are dated in December 1989.  At 
that time, records from the Ft. McClellan hospital emergency 
room dated December 15, 1989, show that the veteran was seen 
with a 3-day complaint of nasal congestion, a productive 
cough, and nausea.  Chest X-rays that were apparently taken 
on that date, were interpreted as revealing a right middle 
lobe infiltrate that was characterized as pneumonia, 
(although the actual report is not of record).  
Interestingly, however, another chest X-ray report dated 
December 18, 1989, but apparently of X-rays taken on December 
15th, showed only that there were several nodular densities 
in the right lower lung field, laterally.  The chest was 
otherwise characterized as "normal" and there was no 
indication that the presence of pneumonia was observed.  
Another follow-up record dated December 18, 1989, shows that 
the veteran was considered to have an upper respiratory 
infection, and possible pneumonia.  Chest X-rays taken on 
this date, again showed several pulmonary nodular densities 
in the right lower lung field, but the chest was again, 
otherwise considered "normal."  The diagnostic assessment 
was resolving upper respiratory infection, and "mass/nodules 
[right] lung area..."  A CT scan of the chest performed on 
December 20, 1989, revealed "pleural thickening . . . seen 
in the periphery of the right thorax."  This finding, 
however, was not otherwise characterized.  

Further follow-up of the nodules seen in the veteran's lung 
was accomplished in January 1990.  At this time, it was noted 
that the veteran's mother and brother both had tuberculosis, 
and that the veteran had a 100 pack year history of tobacco 
abuse.  It was indicated that one of the primary purposes of 
this follow-up was to rule out carcinoma.  During this 
evaluation, tests apparently indicated that the veteran was 
positive for exposure to tuberculosis, but since he was 
asymptomatic, this finding was not treated.  It was also 
determined that the veteran's lung area nodules were non-
malignant.  He was, however, provided medication to use as 
needed for cough.  

Later follow-up occurred in April 1990.  At that time, the 
veteran's lungs were described as clear, although chest X-
rays reportedly "again show[ed] underlying chronic 
obstructive pulmonary disease with pulmonary emphysema and 
some interstitial fibrotic changes."  Also again observed 
were the pleural nodular densities previously seen, but which 
were not considered to have changed.  

Medical records dated thereafter do not show any findings or 
complaints related to the lungs until 1992.  What appear to 
be VA medical records dated October 8, 1992, show that the 
veteran reported he had a chronic, productive cough since 
1990.  The diagnostic assessment was tracheobronchitis.  On 
October 15, 1992, the veteran was seen again with complaints 
of a chronic cough which he claimed to have had since he had 
pneumonia in 1989.  X-rays taken on this date were 
interpreted as revealing no acute lung disease, although the 
small densities in the right lower lung field were observed.  
The veteran presented again on October 28, 1992, and again 
repeated his complaint of copious clear sputum production and 
chronic cough since the resolution of his pneumonia in 1989.  
At the same time, it was noted that the veteran had a 
positive tuberculosis skin test.  The diagnostic assessment 
at this time was "[history of] copious sputum production 
most likely [secondary] to bronchiectasis resulting from 
pneumonia 2 [years] ago."  

In November 1992, the veteran apparently presented himself to 
a private medical facility.  At that time, the veteran 
complained of loss of appetite, fever, productive cough, 
chest pain, weight loss, night sweats, fatigue, and dyspnea.  
Chest X-rays were apparently taken, and revealed that the 
diaphragms were flattened, and that the left costophrenic 
angle was blunted.  There was no evidence seen, however, of 
active infiltrate in the lungs, although evidence of chronic 
obstructive pulmonary disease was noted.  It was also 
determined to consider the veteran as a suspect tuberculosis 
patient.  

Thereafter, the veteran apparently returned to the VA for 
medical care, and in December 1992, was seen for complaints 
of coughing up sputum.  Chest X-rays at this time again noted 
opacities in the lung area, and some pleural plaque, which 
were characterized as suggestive of asbestos related pleural 
disease.  Evidently, these findings were also considered 
consistent with emphysema as this was the diagnostic 
assessment entered on the progress note prepared at this 
time.  In addition, it was also indicated that there was a 
suspicion that the veteran had tuberculosis.  

Following these 1992 records, there are no records of any 
further treatment for a number of years.  In February 1994, 
the veteran underwent a general medical examination for VA 
purposes.  At that time, the veteran apparently had a 
chronic, productive cough, and was apparently under the 
impression that he had tuberculosis.  At the time of the 
examination, he apparently coughed up a thick, grayish, 
brownish, yellowish sputum, his breath sounds were diminished 
and there were diffuse inspiratory rales.  Although a chest 
X-ray taken at this time revealed chronic obstructive 
pulmonary disease, with no acute disease, the diagnosis 
entered at the conclusion of the examination was chronic 
bronchitis with history of pulmonary tuberculosis 
inadequately treated, moderately severe.  

The next relevant medical record addressing the presence of 
any lung problem is dated in October 1994.  At that time, it 
was noted that the veteran still complained of episodic 
productive cough with shortness of breath.  It was 
specifically noted, however, that there was no evidence of 
active tuberculosis, and that the veteran's chest X-rays were 
not suggestive of tuberculosis.  A pulmonary function test 
performed the following month, revealed small airway 
obstruction.  

VA treatment records dated in March 1995 revealed that the 
veteran's cough was "much better" since a particular 
medicine was prescribed and while using cough syrup.  VA 
records dated the following year, however, show that in June 
1996 the veteran was seen with complaints of coughing 
episodes every 3 to 4 weeks, for 2 to 3 days, and which were 
associated with sputum production.  The diagnostic assessment 
at this time was chronic bronchitis and chronic cough.  

In October 1996, the veteran was examined for VA purposes.  
On questioning, it was noted that the veteran was quite short 
of breath, and that he complained of some occasional chest 
pain.  The veteran also complained that he nightly woke up 
coughing, and coughed up a lot of mucus that relieved his 
dyspnea.  On respiration, it was noted that the chest moved 
well but that the diaphragm did not.  There were, however, no 
rales or rhonchi on auscultation and it was noted that there 
was no active tuberculosis disease.  Pulmonary function 
studies revealed that there was no air trapping present, and 
that there was apparently normal diffusion capacity.  The 
diagnosis was chronic obstructive pulmonary disease.  

The most recent records related to the veteran's pulmonary 
impairment are dated in July 1998.  These show that the 
veteran complained of a productive cough, and shortness of 
breath that was getting worse.  Pulmonary function studies 
that month revealed mild airflow obstruction with gas 
trapping.  Gas transfer was described as moderately impaired.  

The foregoing evidence shows that some form of densities 
present in the veteran's lungs was documented as much as 20 
years ago.  These findings were evidently considered to be 
benign, and do not appear to have been associated with any 
subjective symptoms.  In December 1989, however, the veteran 
clearly experienced some event that was significant enough 
for him to seek medical care to address respiratory problems.  
At that time, at least one medical professional believed the 
veteran had pneumonia, although the majority of the records 
suggest that this was not the case.  Likewise, there is some 
suggestion that the veteran may have had active tuberculosis, 
although other records suggest that he did not.  Regardless, 
the record appears to show fairly consistent respiratory 
complaints since the veteran's December 1989 treatment on 
active duty for training, which symptoms have primarily 
included shortness of breath and sputum production.  Further, 
at least one record dated in 1992, suggests that the 
veteran's complaints at that time were considered to be 
related to the illness he experienced in 1989.  

Although the evidence in this case does not reflect a 
uniformity of opinion regarding the nature of the veteran's 
respiratory illness(es), given that the evidence suggests the 
onset of respiratory complaints during a period of active 
duty for training, with such complaints persisting since that 
time, it is the Board's view that before a final 
determination can be entered in this case, a medical opinion 
should be obtained that more precisely identifies the 
veteran's respiratory impairment or impairments, and which 
addresses the etiology of these conditions.  

Regarding the veteran's back, the record does not show any 
pertinent complaints until 1983, when in March 1983, while on 
a period of active duty for training, the veteran was seen 
for complaints of pain over the left posterior iliac crest 
area after he fell down four steps the previous day.  The 
veteran complained that the discomfort was constant, and it 
was observed that there was a moderate amount of spasm 
present.  The diagnostic assessment was that the veteran 
sustained a contusion.  

Following these medical records, there are no subsequent 
records of complaints until August 1988, when the veteran 
apparently underwent an annual examination in connection with 
his military service.  At that time, he reported the presence 
of low back pain that had been present for 5 years.  
Thereafter, the record shows that, in October 1989, the 
veteran was seen at a private hospital with complaints of low 
back pain.  X-rays of the lumbar spine revealed that the 
position, alignment and interspace of the lumbar vertebral 
bodies were maintained, with no significant abnormalities 
demonstrated.  The diagnostic impression was lumbosacral 
strain.  

The next record to document any back complaints is dated in 
February 1993, when the veteran saw a private physician with 
low back complaints.  X-rays of the lumbar spine taken that 
that time showed that alignment and curvature of the spine 
appeared normal on lateral view, with the vertebral heights 
and interspace maintained.  On the anterior posterior view, 
however, there was a mild dextroscoliosis in the 
thoracolumbar region.  The diagnosis was lumbosacral strain.  

Thereafter, the record shows that in February 1994, the 
veteran underwent a general medical examination for VA 
purposes.  At that time, it was recorded that the veteran 
indicated that since 1982 he had been troubled by pain across 
the lumbar region after forward flexion.  Upon examination, 
there was noted to be considerable spasm of the paravertebral 
musculature in the lumbar region, with range of motion in 
forward flexion measured to 80 degrees, and backward 
extension to 20 degrees.  Lateral flexion and rotation were 
characterized as normal.  The relevant diagnosis was 
lumbosacral strain.  

The most recently dated records concerning the veteran's back 
are VA records dated in October and November 1997.  These 
again reflect that the veteran complained of low back pain, 
which was observed to be located in the L3-4 area.  A CT scan 
of the veteran's back was apparently conducted at this time, 
and November 1997 records show that this was reported to have 
revealed thecal sac stenosis and a slight disc bulge.  

The foregoing evidence confirms that the veteran sustained a 
low back injury while on a period of active duty training in 
1983.  Although there is no subsequent record of any back 
treatment for several years, the veteran reported a 5-year 
history of back pain when examined in 1988.  This complaint 
would place the onset of the veteran's back problems to about 
the time of his 1983 injury, and given that it was voiced 
years before any claim for service connection for a back 
disability, its credibility is considerably enhanced.  
Subsequent records, although dated some years apart, continue 
to show low back complaints and under these circumstances, it 
is believed that an opinion should be obtained, consistent 
with the provisions of the VCAA, that addresses the question 
of the etiology of the veteran's low back disability.  
Accordingly, it will be necessary to return this aspect of 
the veteran's appeal to the RO, so that this development can 
be accomplished.  

With respect to the claim for TDIU benefits, it must be 
recalled that entitlement to this particular benefit is based 
on the general impairment caused by all of the claimant's 
service connected disabilities.  Since a final determination 
has yet to be made with respect to two of the veteran's 
service connection claims, and a favorable determination 
regarding those claims could have a significant impact on the 
outcome of his claim for TDIU benefits, it would be premature 
at this point to enter a decision regarding the TDIU claim.  
See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180 (1991), for the proposition 
that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

In addition, it is observed that the veteran has indicated 
that he is in receipt of benefits from the Social Security 
Administration.  The records and rationale which formed the 
basis for this award of benefits, however, do not appear to 
have been associated with the claims file.  This could be 
useful in addressing the claims for TDIU benefits, and before 
a final decision on this question is entered, an attempt to 
obtain these documents from the Social Security 
Administration should be made.  

Under the circumstances described above, the claims for 
service connection for a pulmonary disorder and a low back 
disability, and the claim for TDIU benefits are being 
returned to the RO for the following:  

1.  After obtaining any appropriate authorization, 
the RO should attempt to obtain from the Social 
Security Administration the records upon which the 
decision was based to award the veteran Social 
Security benefits.  

2.  The veteran's claim file should be forwarded to 
a physician knowledgeable in the field of pulmonary 
disease.  That person should review the veteran's 
file, and in a written report, set forth those 
pulmonary diseases from which the veteran currently 
suffers.  As to each such pulmonary disability 
identified, the reviewing physician should offer an 
opinion as to its etiology, and particularly 
whether it is related to the pulmonary illness the 
veteran manifested in December 1989.  [The Board 
notes that this Remand decision provides a 
description of evidence pertaining to the veteran's 
respiratory complaints on pages 19-23, which may 
aid the physician in his review of the file, 
although it does not provide a substitute for 
review of the claims file itself.]

	In providing the requested opinions, it would 
be particularly helpful if they were set forth in 
terms of whether a particular pulmonary disorder 
was "likely," "unlikely," or "at least as 
likely as not" related to the veteran's December 
1989 illness.  In the event it is determined that 
an examination of the veteran is necessary to 
provide the requested information and opinions, 
that should be arranged.  

3.  The veteran's claim file should also be 
provided to a physician knowledgeable in the field 
of low back disabilities.  That person should also 
review the veteran's file, and in a written report 
set forth those low back disabilities the veteran 
currently suffers.  As to each such disability 
identified, the reviewing physician should offer an 
opinion as to its etiology, and particularly 
whether it is related to the low back injury the 
veteran sustained in March 1983, during a period of 
active duty for training.  [This Remand decision, 
on pages 24 nd 25, provides a description of 
evidence relating to the veteran's low back which 
may be of aid in the physician's review, although 
it is not a substitute for review of the claims 
file itself.]

	In providing the requested opinions, it would 
be particularly helpful if they were set forth in 
terms of whether a particular low back disorder was 
"likely," "unlikely," or "at least as likely as 
not" related to the veteran's March 1983 injury.  
In the event it is determined that an examination 
of the veteran is necessary to provide the 
requested information and opinions, that should be 
arranged.  

4.  With respect to the remaining issues on appeal, 
the RO should ensure that it has satisfied the 
notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

5.  Next, the RO should enter its determination as 
to whether service connection for a pulmonary 
disability and a low back disability is warranted.  
Then, after undertaking any additional development 
as may be logically indicated as result of this 
conclusion, to include scheduling the veteran for 
examinations of his service connected disabilities, 
the RO should also enter its determination 
regarding the veteran's entitlement to TDIU 
benefits.  In any case, if a claim on appeal 
continues to be denied, the RO should issue a 
supplemental statement of the case concerning that 
issue or issues.  That document should address the 
pertinent evidence of record, include citation to 
applicable law and regulations, and provide an 
explanation for the decision(s) reached.  After 
giving the veteran and his representative a 
reasonable opportunity to respond, the case should 
be returned to the Board for further review.  

Although no action is required of the veteran until he is 
further informed, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



